         Case 8:19-ap-00610-MGW          Doc 25    Filed 03/30/20     Page 1 of 6




                       UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

In re:
                                                     Chapter 11
SUMMIT VIEW, LLC,
                                                     Case No. 8:19-bk-10111-MGW
      Debtor.
___________________________________/

JANET L. DENLINGER and
HARRY R. DENLINGER,

         Plaintiffs,

v.                                                   Adv. Proc. No. 8:19-ap-610-MGW

CITY OF DADE CITY, et al.,

      Defendants.
__________________________________/


                 CITY OF DADE CITY’S CORRECTIVE MOTION TO
              DISMISS PLAINTIFFS JANET AND HARRY DENLINGERS’
                         THIRD AMENDED COMPLAINT

         The City of Dade City (the “City”), by and through its undersigned attorneys, and

pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, as made applicable to this

adversary proceeding by Rule 7012 of the Federal Rules of Bankruptcy Procedure, moves

to dismiss Counts I and II of the Third Amended Complaint (the “Motion”). In support of

the Motion, the City states:

                                 LEGAL ARGUMENT

         1.      The Third Amended Complaint (the “Complaint”) was filed on March 17,

2020 (Adv. Proc. Doc. No. 12) by Janet L. Denlinger and Harry Ryder Denlinger (the

“Denlingers”). The Denlingers own property adjacent to the property owned by the

Debtor, whose housing subdivision project is the focus of this lawsuit. The Complaint


                                             1
       Case 8:19-ap-00610-MGW            Doc 25     Filed 03/30/20     Page 2 of 6




contains nine counts, although the City is only named as a defendant in the first two counts.

For the reasons discussed below, the City is requesting entry of an order dismissing Counts

I and II of the Third Amended Complaint with prejudice.

I.     The Settlement Agreement did not Require Approval of the Dade City
       Commission to be Valid and Enforceable.

       2.      Count I of the Complaint seeks declaratory relief pursuant to Florida Statute

§86.201 contending that various approvals of the zoning, development, the plat, the Mass

Grading Plan (as defined in the Complaint), and construction plans have expired, and [that]

thus the settlement agreement of August 31, 2018 (the “Settlement Agreement”) is “null,”

“void,” and “invalid.”

       3.      Count I raises issues with the Settlement Agreement that was entered into

between Summit View, LLC (“Summit View” or the “Debtor”) and the City, arguing that

the Settlement Agreement was invalid as the City did not obtain approval of the City

Commission to enter into the Settlement Agreement. The Debtor’s and the City of Dade

City’s Memorandum in Support of Amended Motion for Limited Relief form the Automatic

Stay to Permit the Debtor to Negotiate an Amendment or Modification to the Settlement

Agreement with the City of Dade City, Florida or in the Alternative, Entry of an Order

Which Acknowledges Tolling of Certain Deadlines and Authorizes Debtor and Dade City

to Proceed with Terms of Settlement (the “Memorandum”) has been previously filed in

the main case (Doc. No. 123). The Memorandum thoroughly explores all legal issues

contained in Count I of the Complaint including the following: the numerous lawsuits

which were resolved by the Settlement Agreement; the positions taken by the parties in the

lawsuits resolved by the Settlement Agreement; the fact that lawsuits resolved by the



                                             2
         Case 8:19-ap-00610-MGW             Doc 25   Filed 03/30/20   Page 3 of 6




Settlement Agreement were being defended under an Insuring Agreement issued by Florida

Municipal Insurance (the “Trust”): the manner in which litigation being handled by the

Trust is settled as well as the limited role members in the Trust have with respect to the

settlement of lawsuits being defended by the Trust; and the policies and procedures

employed by the City to implement administrative policies and procedure, including

implementing previously approved zoning matters.

         4.    By this Motion, the City incorporates by reference the arguments raised in

the Memorandum. The Complaint should be dismissed as it is based on the fatally flawed

premises that the Settlement Agreement required approval of the City Commission in order

to be valid. For reasons set forth in the Memorandum, the Denlingers’ position is without

merit.

         5.    The Memorandum also raises issues with respect to standing and laches.

The Denlingers are not parties to, nor third-party beneficiaries of, the Settlement

Agreement. The Complaint does not allege any “special injuries” or any basis for the

Denlingers to contend they have standing to contest the Settlement Agreement. The

doctrine of laches also bars their claim.

         6.    The Denlingers’ allegations of “problems” with the zoning, development

approvals, construction plans, and similar approvals having expired are based on positions

taken by the City in the underlying litigation. As discussed in the Memorandum, the City

abandoned those arguments, some of which were determined not to be well-founded after

consultation with a land use expert. All of the factual issues relied on by the Denlingers




                                               3
        Case 8:19-ap-00610-MGW            Doc 25     Filed 03/30/20     Page 4 of 6




were resolved by the Settlement Agreement, and the Denlingers are forever precluded from

relitigating those issues.

II.     Count II fails to state a claim for relief against the City as the City has no
        connection to the central issue of this count.

        7.      Count II contains a novel issue that bears no connection to the City. For the

first time, the Denlingers raise in Count II the issue of the definition of “earth work” under

the Southwest Florida Water Management District (“SWFWMD”, or “the District”)

permit. Count II requests that the Court determine whether the maximum amount of dirt

that can be excavated under the District permit applies to “compacted” dirt or “fluffed” dirt

(after it has been loaded into a dump truck). Apparently, there is a difference between the

volume/weight of dirt that is compacted versus dirt that has already been loaded onto a

dump truck.

        8.      First, Count II should be dismissed because the Denlingers have failed to

allege exhaustion of all administrative appeals on the issue. The definition of “earth work”

under a SWFWMD permit involves only the Debtor, the Denlingers, and SWFWMD. If

the Denlingers take issue with the interpretation of “earth work” under the SWFWMD

permit, they must first exhaust all administrative appeals before seeking relief from this

Court. A person whose substantial interests are affected by the SWFWMD action has the

right to request an administrative hearing on that action pursuant to §§ 120.569 and 120.57,

Fla. Stat. Persons seeking a hearing on the SWFWMD decision which affects or may affect

their substantial interests are required to file a petition for hearing with the office of the

district clerk of the SWFWMD pursuant to §§ 373.427. and 373.119(1), Fla. Stat.

Thereafter the final Order of the agency or of the administrative law judge is reviewable in



                                              4
       Case 8:19-ap-00610-MGW            Doc 25     Filed 03/30/20     Page 5 of 6




the appropriate District Court of Appeal. Fla. Stat. 120.68(1)(a)-(2)(a). The lack of any

allegations by the Denlingers that they complied with this mandatory process, acts as a

concession by them that have failed to pursue and exhaust administrative appeals, which

requires dismissal of this count. If this court determines that it is now impossible for the

Denlingers to fulfill their obligation to exhaust administrative appeals, this dismissal

should be with prejudice.

       9.      Additionally, the City should be dismissed as a Defendant in Count II

because the City has no connection to this issue and thus the City has been wrongly named

in this Count. The City required as part of the 2007 zoning approvals that Summit View

obtain all necessary permits, including an excavating permit from SWFWMD, which was

reiterated in the Settlement Agreement. It is undisputed by the parties that Summit View

applied for and was issued the appropriate dirt excavation permit; that renewals of the

permit have been granted; and that Summit View has not exceeded the maximum amount

allowed under its permit. As long as Summit View keeps the permit in good standing (a

fact that is not challenged by the Complaint), the City has no interest or connection to

Count II of the Complaint. Consequently, Count II of Plaintiff’s Complaint should be

dismissed with prejudice.

       WHEREFORE, Defendant, City of Dade City, respectfully requests entry of an

Order dismissing Counts I and II of the Third Amended Complaint, with prejudice, and for

such other and further relief as may be just.




                                                5
       Case 8:19-ap-00610-MGW           Doc 25        Filed 03/30/20     Page 6 of 6




                            CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing City of Dade

City’s Corrective Motion to Dismiss the Third Amended Complaint has been furnished by

the Court’s CM/ECF system to all parties receiving electronic notice in this proceeding on

this 30th day of March, 2020.



                                                /s/ Scott A. Stichter
                                                Scott A. Stichter (FBN 0710679)
                                                Becky Ferrell-Anton (FBN 449342)
                                                Stichter, Riedel, Blain & Postler, P.A.
                                                110 East Madison Street, Suite 200
                                                Tampa, Florida 33602
                                                sstichter@srbp.com
                                                bfanton@srbp.com
                                                (813) 229-0144 – Phone
                                                (813) 229-1811 – Fax

                                                and

                                                /s/ Martin J. Champagne, Jr.
                                                Martin J. Champagne, Jr. (FBN 605921)
                                                Thomas P. Scarritt, Jr. (FBN 378781)
                                                Scarritt Law Group
                                                1405 W. Swann Avenue
                                                Tampa, Florida 33606-2532
                                                tps@scarrittlaw.com
                                                mc@scarrittlaw.com
                                                (813) 258-2300 – Phone
                                                Pursuant to Local Rule 1001-2(e)(3)
                                                regarding signatures, Scott A. Stichter
                                                attests that concurrence in the filing of this
                                                paper has been obtained.

                                                Attorneys for City of Dade City




                                            6
